Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Applicant’s amendment and remarks filed 07/18/2022 are persuasive, therefore claims 1-3,5-10 are allowed.  
This Office Action is responsive to application number 17/295,989 AUTOMATIC DISINFECTION OF THE SPRAY NOZZLE OF A BIDET/TOILET COMBINATION, filed 05/21/2021. Claims 1-3,5-10 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Mueller fails to disclose each element set forth in amended claim 1; thus, the reference fails to teach or suggest singularly, or an obvious combination of water and disinfectant “separately applied” to an end face of the spray nozzle via the water outlet and the disinfectant outlet. The reference teaches to either mix the water and disinfectant together, or use the disinfectant as an alternative to water. Therefore, Mueller does not anticipate claim 1, “wherein the spray device comprises a water supply, a disinfectant supply, a water outlet and a disinfectant outlet” and “wherein water and the disinfectant are separately applied to an end face of the spray nozzle via the water outlet and the disinfectant outlet”.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754